DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the Final Office Action mailed 5/27/2022, applicant has submitted an amendment filed 7/26/2022.
Claim(s) 1-3, 5, 7, and 10, has/have been amended.  Claim(s) 6, 8, 9, and 11-13, has/have been cancelled. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David Spears on 8/8/2022.

The application has been amended as follows: 

	Amend the claims as follows:


1.  (Currently Amended) A machine reading comprehension (MRC) question and answer providing method comprising:
receiving a user question data in a speech format or a text format;
analyzing an intention of the user question data by analyzing a lexical meaning based on an entity name recognized through a morphological analysis of the user question data, extracting a query by restoring an abbreviation word or a substitute word and mapping a plurality of domains corresponding to the query based on a rule-based domain classifier;
selecting a similar question word candidate group similar to the user question data, selecting a similar question word having a high similarity from the similar question word candidate group by applying word embedding and in case that there is a first answer value corresponding to the similar question word 
wherein in case that there is no first answer value corresponding to the similar question word: 
		selecting a plurality of documents corresponding to the query based on the plurality of domains;
searching for a plurality of passages, sentence by sentence in the plurality of documents and obtaining candidates s to the plurality of passages;
determining whether there is a s of the candidates or consistency values of the candidates; and 
in case that there is the second answer value, providing the second answer value to the user; and
wherein in case that there is no second answer value, providing information indicating no result as an answer to the user.

2. (Currently Amended) A machine reading comprehension (MRC) question and answer providing method comprising:
receiving a user question data;
analyzing the user question data;
selecting a plurality of documents from a plurality of domains corresponding to the user question data; 
searching for a plurality of passages including candidates for an answer value determined as being suitable for the user question data, in the plurality of documents;
obtaining N*M candidates by inputting the user question data and the plurality of passages into a plurality of MRC question and answer units, wherein N is the number of the plurality of passages, and M is the number of the plurality of MRC question and answer units; 
determining the answer value based on whether a ‘reliability value of each of the N*M candidates’ exceeds a ‘threshold value’; and 
providing the answer value to a user.

3. (Previously Presented) The MRC question and answer providing method of claim 2, wherein, in the determining, a plurality of candidates having the same reliability value from among the N*M candidates are determined as the answer value.

4. (Canceled) 

5. (Previously Presented) The MRC question and answer providing method of claim 2, wherein, in the determining, the answer value or information indicating no result is provided.

6. (Cancelled) 

7. (Previously Presented) The MRC question and answer providing method of claim 2, wherein the plurality of passages is extracted, based on whether a data size of each of the plurality of passages is equal to or greater than a predetermined byte value, and the predetermined byte value is automatically adjusted to an optimal byte value determined based on machine learning regarding a correct answer candidate value determined as the answer value.

8. (Cancelled) 

9. (Cancelled) 

10. (Currently Amended) A machine reading comprehension (MRC) question and answer providing method comprising:
receiving a user question data in a speech format or a text format;
analyzing the user question data based on a natural language processing analysis and a natural language comprehension analysis;
selecting a similar question word candidate group similar to the user question data, selecting a similar question word having a high similarity from the similar question word candidate group based on a term frequency-inverse document frequency (TF-IDF) value and in case that there is a first answer value corresponding to the similar question word, providing the first answer value to a user;  
wherein in case that there is no first answer value corresponding to the similar question word: 
selecting a plurality of documents based on a plurality of domain information corresponding to the user question data and extracting a plurality of passages in the plurality of documents; 
obtaining N*M candidates by inputting the user question data and the plurality of passages into a plurality of MRC question and answer units, wherein  
N is the number of the plurality of passages, M is the number of the plurality of MRC question and answer units 
determining whether there is a second answer value based on reliability values of the N*M candidates or consistency values of the N*M candidates, and
in case that there is the second answer value, providing the second answer value to the user; and
wherein in case that there is no second answer value, providing information indicating no result as an answer to the user.

11. - 13. (Cancelled) 

Allowable Subject Matter
Claims 1-3, 5, 7, and 10, are allowed.
The following is an examiner’s statement of reasons for allowance:

As per Claim(s) 1, the prior art of record does not teach or suggest the combination of all limitations in claim(s) 1, including (i.e. in combination with the remaining limitations in claim[s] 1) A machine reading comprehension (MRC) question and answer providing method comprising: receiving a user question data in a speech format or a text format; analyzing an intention of the user question data by analyzing a lexical meaning based on an entity name recognized through a morphological analysis of the user question data, extracting a query by restoring an abbreviation word or a substitute word and mapping a plurality of domains corresponding to the query based on a rule-based domain classifier; selecting a similar question word candidate group similar to the user question data, selecting a similar question word having a high similarity from the similar question word candidate group by applying word embedding and in case that there is a first answer value corresponding to the similar question word candidate group, providing the first answer value to a user; wherein in case that there is no first answer value corresponding to the similar question word: selecting a plurality of documents corresponding to the query based on the plurality of domains; searching for a plurality of passages, sentence by sentence in the plurality of documents and obtaining candidates for a second answer value by applying a plurality of MRC question and answer algorithms to the plurality of passages; selecting the second answer value based on reliability value of the candidates or consistency value of the candidates; and in case that there is the second answer value, providing the second answer value to the user; and wherein in case that there is no second answer value, providing information indicating no result as an answer to the user. (including applying a plurality of question and answer algorithms to a plurality of passages that are searched for in the plurality of documents selected based on the plurality of domains)
	Tang suggests searching for a plurality of passages sentence by sentence in… at least one document because (as discussed in the rejection of claim 1) obtaining a most relevant passage suggests that there are other less relevant passages, and paragraph 30 of Tang describes where a passage can be a sentence, which suggests where each of a plurality of passages including the most relevant passage are “searched for” and found passage-by-passage/“sentence by sentence”.
2008/0215541 teaches “FIG. 7 is a flow diagram that illustrates the processing of the identify expanded queries component of the search system in one embodiment. The component is passed a query and returns expanded queries. In block 701, the component expands any acronyms within the query. In blocks 702-707, the component loops identifying synonyms for each word of the query. In block 702, the component selects the next word of the query. In decision block 703, if all the words have already been selected, then the component continues at block 708, else the component continues at block 704. In block 704, the component corrects any misspelling of the selected word. In block 705, the component performs stemming on the selected word. In block 706, the component identifies synonyms of the selected word. In block 707, the component adds the synonyms as alternatives for the selected word and then loops to block 702 to select the next word of the query. In block 708, the component generates various expanded queries from the synonyms that are alternatives of each word. The component then returns the expanded queries” (paragraph 34).  This reference describes expanding any acronyms/”abbreviations” in a query in order to return expanded queries (where expanding an acronym can be interpreted as “restoring” an acronym to its sequence-of-words form).  This reference describes generating a query by restoring an abbreviation.
2007/0050351 teaches “As previously discussed, alternative search queries are determined and provided to the client by an embodiment of the present invention. For example, one predicted search query 904 is "cia". In this example, one alternative search query 905 is "central intelligence agency". This alternative search query is based on recognizing that "CIA" is an acronym and expanding the acronym. The process can be reversed. In other words, if the predicted search query were "central intelligence agency", an alternative search query of "cia" could be provided to the client. Other alternative search queries 905 for the predicted search query 904 of "cia" are "culinary institute of america" and "cairo international airport"” (paragraph 133).  This reference describes acronym/”abbreviation” expansion to produce an alternative search query.
Ducatel et al. (US 2012/0303358) suggests determining semantic similarity between an input query/question and multiple queries in a document retrieval system, and providing an answer corresponding to a query that is semantically similar to the input query/question (paragraphs 10, 17, 40-44, 56)
2018/0060304 teaches “In one illustrative embodiment, the semantic similarity may be determined using word embedding. Word embedding is a deep learning approach to semantics that places words that often appear in context next to each other. Thus, a word-embedding parser would provide a general similarity of two words. For example, in the case of the words “men” and “women”, the word-embedding parser would return a high semantic similarity. As another example, in the case of the words “toothpaste” and “aspirin”, the word-embedding parser would return a low semantic similarity. In another illustrative embodiment, the semantic similarity may be determined using a prebuilt ontology that defines a semantic similarity between sets of words” (paragraph 87).  This reference suggests where word embedding can be used to determine semantic similarity (which suggests, in combination with Ducatel, where similarity between an input query and queries in a document retrieval system can be determined based on word embedding).
Guo et al. (US 2019/0354630) teaches receiving a query including a question from a user and checking for a match between the question and a question/answer pair in a local cache, and suggests providing a matching answer if there is a match (paragraph 62) and using “cloud services” to answer the question if a match is not found (62-67).  This reference suggests providing an existing best answer value when there is a best answer value corresponding to a similar question and when there is no best answer value corresponding to [a] similar question word, performing another form of question answering.
2018/0068225 teaches “Specifically, the response generation module 211 calculates a score of the candidate response searched in the response search process. For example, the response generation module 211 calculates, as the score of the candidate response, a total value of a score indicating a strength of a counterargument, a score indicating a level of consistency, and a score of matching” (paragraph 144) and “The score indicating the level of consistency is calculated using the attribute data 600. For example, the response generation module 211 refers to values of the attributes 613, 623, and 633 of a plurality of knowledges included in the candidate response, and gives 1 as a score when the values of all the attributes 613, 623, and 633 coincide; otherwise gives 0 as the score” (paragraph 146).  This reference describes where candidate response (suggested to be a candidate answer) scoring is based on consistency of multiple values.

As per Claim(s) 2 (and consequently claims 3 and 5-9 which depend on claim 2), the prior art of record does not teach or suggest the combination of all limitations in claim(s) 2, including (i.e. in combination with the remaining limitations in claim[s] 2) A machine reading comprehension (MRC) question and answer providing method comprising: receiving a user question data; analyzing the user question data; selecting a plurality of documents from a plurality of domains corresponding to the user question data; searching for a plurality of passages including candidates for an answer value determined as being suitable for the user question data, in the plurality of documents; -3-Appin. No. 16/684,902Attorney Docket No. 0520-000004/US obtaining N*M candidates by inputting the user question data and the plurality of passages into a plurality of MRC question and answer units, wherein N is the number of the plurality of passages, M is the number of the plurality of MRC question and answer units; determining the answer value based on whether a 'reliability value of each of  the N*M candidates' exceeds a 'threshold value'; and providing the answer value to a user. (including applying a plurality of question and answer algorithms to a plurality of passages that are searched for in the plurality of documents selected from a plurality of domains corresponding to the user question data)
	As per Claim(s) 10 (and consequently claims 11-13 which depend on claim 10), the prior art of record does not teach or suggest the combination of all limitations in claim(s) 10, including (i.e. in combination with the remaining limitations in claim[s] 10)
A machine reading comprehension (MRC) question and answer providing method comprising: receiving a user question data in a speech format or a text format; analyzing the user question data based on a natural language processing analysis and a natural language comprehension analysis; selecting a similar question word candidate group similar to the user question data, selecting a similar question word having a high similarity from the similar question word candidate group based on a term frequency-inverse document frequency -5-Appln. No. 16/684,902Attorney Docket No. 0520-000004/US (TF-IDF) value and in case that there is a first answer value corresponding to the similar question word, providing the first answer value to a user; wherein in case that there is no first answer value corresponding to the similar question word: selecting a plurality of documents based on a plurality of domain information corresponding to the user question data and extracting a plurality of passages in the plurality of documents; obtaining N*M candidates by inputting the user question data and the plurality of passages into a plurality of MRC question and answer units, wherein N is the number of the plurality of passages, M is the number of the plurality of MRC question and answer units; determining a second answer value based on reliability value of the N*M candidates or consistency value of the N*M candidates, and in case that there is the second answer value, providing the second answer value to the user; and wherein in case that there is no second answer value, providing information indicating no result as an answer to the user (including applying a plurality of question and answer algorithms to a plurality of passages that are searched for in the plurality of documents selected based on a plurality of domain information corresponding to the user question data)
	Tang, Clark, Allen, and Barker suggest various limitations of claim 10 for the reasons discussed in the prior art rejection of claim 2, but the prior art of record does not teach or suggest where a plurality of question and answer or natural language generation algorithms are applied to the passages to obtain correct answer candidate values (in the context of the rejection of claim 2, to obtain multiple assertion answers from passages by applying multiple QA engines to the multiple passages).
	Guo et al. (US 2019/0354630) teaches receiving a query including a question from a user and checking for a match between the question and a question/answer pair in a local cache, and suggests providing a matching answer if there is a match (paragraph 62) and using “cloud services” to answer the question if a match is not found (62-67).  This reference suggests providing an existing best answer value when there is a best answer value corresponding to a similar question and when there is no best answer value corresponding to [a] similar question word, performing another form of question answering.
	2009/0287678 teaches “providing answers to questions based on any corpus of data. The method facilitates generating a number of candidate passages from the corpus that answer an input query, and finds the correct resulting answer by collecting supporting evidence from the multiple passages. By analyzing all retrieved passages and that passage's metadata in parallel, there is generated an output plurality of data structures including candidate answers based upon the analyzing. Then, by each of a plurality of parallel operating modules, supporting passage retrieval operations are performed upon the set of candidate answers, and for each candidate answer, the data corpus is traversed to find those passages having candidate answer in addition to query terms. All candidate answers are automatically scored causing the supporting passages by a plurality of scoring modules, each producing a module score. The modules scores are processed to determine one or more query answers; and, a query response is generated for delivery to a user based on the one or more query answers” (Abstract).  Paragraph 30 describes where passages potentially include candidate answers, and paragraph 31 describes where passages are analyzed to generate a plurality of data structures including candidate answers, and paragraph 32 describes performing supporting passage retrieval on the set of candidate answers using the plurality of parallel operating modules, and paragraph 33 describes scoring all candidate answers using the supporting passages.  Paragraphs 79 and 100 also describes where different responses are provided when a high quality answer to a question is not found (where a clarification question can be interpreted as information indicating no result since it asks the user a question instead of providing the user an answer to the user’s question).  In this reference, the parallel modules are applied to candidate answers that are derived from the passages, and not to the passages.  Additionally, assuming the candidate answers are interpreted as passages and the query answer(s) are interpreted as correct answer candidate values, it is not clear that best answer(s) are determined from the query answer(s) (as opposed to where the query answer(s) are already determined to be the best of the candidate answers (Paragraph 156 appears to describe where all of the query answer[s] are delivered).
2019/0325864 teaches “Additionally or alternatively, in some implementations, more or fewer details may be output by the automated assistant depending on the predicted age of the user. This may be accomplished, for instance, by making available a plurality of natural language generation models, each tailored to a particular age group. As an example, when engaged with a user determined to be between two and four, the automated assistant may employ a suitable natural language generation model to cause the automated assistant to use simple words and short sentences. As the detected age of the speaker increases, the vocabulary used by the automated assistant may grow (e.g., in accordance with the natural language generation model it selects) such that it uses longer sentences and more complex or advanced words. In some embodiments, the automated assistant may provide output that encourages the child user to speak in more complete sentences, suggests alternative words, etc. In some implementations, terms and/or phrases that normally would not require explanation to an adult may be more fully-explained by the automated assistant when engaged with a child” (paragraph 17).  This reference describes a plurality of natural language generation models but only appears to apply one model at a time based on a user’s determined age.
2021/0082402 teaches “Output generator 460 receives input 46 and input 80. Based on these inputs 46 and 80, output generator 460 selects one NLG model of a plurality of NLG models 462, 464, and 466. In this example, output generator 460 selects NLG model 464 to be used as output 90” (paragraph 84)  46 and 80 appear to be outputs from an accent classifier and a dialog manager, respectively, and this reference appears to be directed to using only one NLG model.
Heo et al. (US 2016/0140958) teaches “According to one aspect of the present invention, there is provided a natural language question answering system, including: a conversion module configured to generate a plurality of modified questions by paraphrasing a user's question; a plurality of question answering engines configured to receive each of the user's question and the modified questions, and select candidate answers corresponding to each of the user's question and the modified questions; and a detection module configured to detect at least one among the searched candidate answers as an answer” (paragraph 14).  In this reference, the question answering engines appear to be applied to the user’s question and paraphrases of the user’s question, not to passages that are answer candidates and that are extracted from a selected plurality of documents.
	Heo et al. (US 2012/0101807) teaches “a question type and domain identifying apparatus and method for classifying a user's question into a question appropriate for a question and answer and a query appropriate for information searching to identify the user's question, distributing the user's question to question and answer engines of respective domains, and restricting a search target document with a question subject (or question theme) and area information, to thereby effectively find an answer to the user's question” (paragraph 8) and “a question and answer engine block, including the domain specialized question and answer engines, for selectively performing information searching or a question and answer with respect to the user's question in response to the distribution of the question domain distributor” (paragraph 12) and “Referring back to FIG. 1, the respective domain question and answer engines 300/1 to 300/n of the question and answer engine block 300 refer to question and answer engines specialized for respective domains. When a corresponding domain question and answer engine is distributed to a domain with respect to a user's question, the respective domain question and answer engines 300/1 to 300/n perform question and answer with respect to the user's question and, in this case, the respective domain question and answer engines 300/1 to 300/n perform document searching only for the documents included in a corresponding filtering range by utilizing a question subject and area filtering information provided from the contents search filtering engine 400 (to be described later)” (paragraph 62).  In the context of the rejection of claim 2, this reference does not describe where assertion answers are generated by multiple question and answer units based on the user’s question and the passage (where the passage is the product of a search, whereas the question and answer engines in Heo are used to search for documents.)

	Upon further search (in response to the amendment filed 4/25/2022):
P. Molino, P. Basile, A. Caputo, P. Lops and G. Semeraro, "Exploiting Distributional Semantic Models in Question Answering," 2012 IEEE Sixth International Conference on Semantic Computing, 2012, pp. 146-153, doi: 10.1109/ICSC.2012.53. teaches QuestionCube which combines several techniques to retrieve passages containing the exact answers for natural language questions (Abstract).
9092988 teaches “Question/answer (QA) systems analyze a question and generate multiple possible candidate answers. Then QA systems apply many different answer-scoring methods, each of which produces features that are used to evaluate whether the answer is correct. One way in which question/answer systems evaluates candidate answers is to first retrieve passages of text that contain the candidate answer. Each passage is then scored using a variety of methods called passage scorers. All of the features are sent to a final merging and ranking component, which uses machine-learning techniques to weigh and combine features to produce a single confidence value estimating the probability that the candidate answer is correct. The features the systems and methods herein introduce are extracted and made available to the machine learning model in the final merging and ranking component, where the scores assigned by different passage scorers are available” (col. 5, lines 20-35).  This reference appears to obtain passages based on candidate answers, not the other way around.
2004/0254917 teaches “Automatic question answering typically works by first locating a number of text passages from a (typically very large) text collection that contain potential answers, and then extracting the answers from this collection of passages” (paragraph 3).  This reference does not appear to teach applying a plurality of QA algorithms to a plurality of passages to obtain a plurality of candidate answers.

	Upon further search (in response to the amendment filed 7/26/2022):
	2012/0078895 teaches “wherein said retrieving content includes using search engines to run said search queries against the one or more external data repositories, said content retrieved including one or more text passages or documents” (claim 5).  This reference does not appear to describe where search engines are applied to passages that are searched for in a plurality of documents.
	2019/0065576 teaches “Information retrieval based systems retrieve candidate documents and then analyze them to obtain answers. Early systems, such as AnswerBus™ (Zheng, 2002) and MULDER™ (Kwok et al., 2001), use features from questions to generate queries for Web search engines (e.g., Google, Yahoo), retrieve short passages, extract answer candidates, and rank answers. The key to good results is query generation and answer ranking. For example, MULDER™ would generate additional query by replacing the adjective in the question with its attribute noun, and pick the best candidate answer by clustering and voting” (paragraph 34).  This reference does not appear to describe where search engines are applied to passages that are searched for in a plurality of documents.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YEN whose telephone number is (571)272-4249. The examiner can normally be reached M-F 12:00PM -8:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICHEMOND DORVIL can be reached on (571)272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





EY 8/8/2022
/ERIC YEN/           Primary Examiner, Art Unit 2658